DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartog et al., U.S. 9,377,551. 
	Hartog et al. discloses a well system (col. 1, lines 49-53) comprising: a fiber optic cable (104a-104e; col. 2, line 65 – col. 3, line 2; col. 2, lines 44-45 positionable downhole along a length of a wellbore; and a reflectometer (col. 1, lines 57-61; the interrogator; col. 5, lines 14-19; OTDR) communicatively coupleable to the fiber optic cable to: inject optical signals into the fiber optic cable (col. 2, lines 3-11); receive reflected optical signals from the fiber optic cable; identify strain (col. 4, lines 57-62) detected in the reflected optical signals generated from seismic waves (col. 4, lines 57-62) of a microseismic event (col. 4, lines 15-23); identify a focal mechanism (col. 4, lines 6-14; a particular source) of the microseismic event; identify velocities of the seismic waves (col. 7, lines 41-47; depth vs. time plots indicated velocity) of the microseismic event; and determine a position of the microseismic event using the strain (col. 4, lines 57-62) detected in the reflected optical signals, the focal mechanism of the microseismic event, and the velocities of the seismic waves.  

	Hartog et al. discloses the microseismic event is associated with a fracture (col. 1, lines 10-19) within a formation surrounding the wellbore.

	Hartog et al. discloses determining a location (col. 4, lines 14) of a microseismic event within a formation, the method comprising: injecting (col. 2, lines 3-11), by a reflectometer (col. 1, lines 57-61; the interrogator; col. 5, lines 14-19; OTDR) of a distributed acoustic sensor (col. 5, lines 30-35), optical signals (optical wavelength) into a fiber optic cable of the distributed acoustic sensor within a wellbore; receiving, at the reflectometer, reflected optical signals from the fiber optic cable; identifying, by the reflectometer, strain (col. 4, lines 57-62) detected in the reflected optical signals generated from seismic waves of a microseismic event; identifying, by the distributed acoustic sensor, a focal mechanism of the microseismic event (in the case of Backscattering) and velocities (Depth vs. Time Plot indicates velocity) of the seismic waves; and  determining, by the distributed acoustic sensor, a position of the microseismic event (col. 4, lines 6-14) using the strain detected in the reflected optical signals, the focal mechanism of the microseismic event within the formation, and the velocities of the seismic waves.
	
Hartog et al. discloses a non-transitory computer-readable medium having program code that is stored thereon (col. 2, lines 55-64), the program code executable by one or more processing devices for performing operations comprising: receiving a signal from a reflectometer (col. 1, lines 57-61; the interrogator; col. 5, lines 14-19; OTDR) representing a strain along a length of a fiber optic cable (col. 4, lines 57-62) that results from seismic waves of a microseismic event (col. 4, lines 15-23) within a formation surrounding a wellbore; and determining a location (col. 4, lines 6-14) of the microseismic event using the signal representing the strain along the length of the fiber optic cable, a focal 
Hartog et al. discloses the microseismic event is associated with a fracture (col. 1, lines 10-19) within a formation surrounding the wellbore.

Allowable Subject Matter
Claims 2-7, 11-13, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
18 February 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676